Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-31-2006

Carpet Grp Intl v. Oriental Rug
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4180




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Carpet Grp Intl v. Oriental Rug" (2006). 2006 Decisions. Paper 1356.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1356


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                   __________

                                       No. 04-4180
                                       __________

                         CARPET GROUP INTERNATIONAL;
                                EMMERT ELSEA

                                              v.

            ORIENTAL RUG IMPORTERS ASSOCIATION, INC.;
           BASHIAN BROS., INC.; ALFANDARI AND ETESSAMI
       ORIENTAL RUG CO., INC.; MOUSSA ETESSAMI & SONS CORP.;
        NOONOO RUG CO.; PANDE CAMERON & CO. OF NEW YORK;
   KELATY RUGS INTERNATIONAL; DANIEL HODGES; GEORGE NEWMAN;
                          ISAAC ETASSAMI

                                Carpet Group International
                               Corporation and Emmert Elsea,
                                                     Appellants
                                      __________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 95-cv-05574)
                   District Judge: Honorable Joseph A. Greenaway, Jr.
                                        __________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    March 6, 2006

                    Before: RENDELL and AMBRO, Circuit Judges,
                            and SHAPIRO*, District Judge.

                                  (Filed March 31, 2006)
_________________

    *Honorable Norma L. Shapiro, Senior Judge of the United States District Court for
the Eastern District of Pennsylvania, sitting by designation.
                                         __________

                                OPINION OF THE COURT
                                      __________

RENDELL, Circuit Judge.

       This appeal comes to our court for the second time. In its first time here, we

reversed and remanded based upon the District Court’s error in granting defendants’

dismissal motion. Now, the case comes to us as an appeal from the jury’s verdict in favor

of defendants. Judgment on the jury verdict was entered on December 30, 2003, an order

denying the motion for new trial was entered on October 4, 2004, and appellants filed a

timely appeal.1 The District Court issued an opinion setting forth its reasoning on

January 28, 2005. Appellants complain that the jury’s determination that, while the

defendants did engage in concerted actions and conspired to restrain trade and to coerce

others not to deal with plaintiffs, they did not cause any injury to the plaintiffs, was

without “plausible explanation.”

       Plaintiffs sued the defendants, alleging that they conspired to damage plaintiffs’

efforts to conduct trade fairs exclusively for foreign manufacturers of oriental rugs. The

concept was that domestic retailers could buy directly from foreign manufacturers at such

fairs, and avoid paying higher prices charged by importers. The defendants included the


  1
   We have jurisdiction over the final order of the District Court pursuant to 28 U.S.C. §
1291. We review the denial of a new trial for abuse of discretion. Springer v. Henry, 435
F.3d 268, 274 (3d Cir. 2006).



                                               2
Oriental Rug Importers Association, an association of importers/wholesalers of oriental

rugs, together with one of the association’s members and its principal.

       The jury found that the defendants had in fact conspired to restrain trade and acted

to persuade others not to deal with plaintiffs. However, it also determined that the

conspiracy did not cause injury to plaintiffs.

       The District Court conducted a 14-day jury trial at which numerous witnesses were

called to testify. While the testimony may have shown that defendants were active in

their attempts to thwart plaintiffs’ efforts, it also revealed several other possible

explanations for the failure of the trade fairs, such as foreign individuals’ difficulty in

obtaining visas, fears of suffering losses from not selling out the rugs they would ship to

the fairs, failure of advertisement in publications designed to reach foreign manufacturers,

and costs of attending fairs on the part of both the foreign manufacturers and potential

retail purchasers. The District Court noted:

              The jury may have concluded that these other factors stymied
              plaintiffs’ efforts to launch successfully the proposed business
              model. This court will not substitute “its own judgment of
              the facts and credibility of the witnesses for that of the jury.
              Such an action effects a denigration of the jury system.”

App. at 10 (quoting Clopp v. Atlantic County, 2002 WL 312 42218, *2 (D.N.J. 2002)).

       As appellees urge, and the District Court stated, “the record is replete with

evidence supporting the conclusion that the plaintiffs’ business endeavors were

unsuccessful for reasons unrelated to defendants’ conduct. Id. A new trial should be

granted only where the great weight of the evidence cuts against the verdict and where a

                                                 3
miscarriage of justice would result if the verdict were to stand. Springer v. Henry, 435
F.3d 268, 274 (3d Cir. 2006). Having reviewed the record, we agree with the District

Court that the verdict was not against the great weight of the evidence, and we will

therefore not disturb its denial of appellants’ motion for a new trial.

       Appellants also find fault with three other aspects of the District Court’s handling

of the trial: (1) its ruling that appellees’ witness, Mark Stone, could testify as an expert in

the economics of trade shows; (2) its admission of alleged hearsay; and (3) its denial of

injunctive relief. We have reviewed the record in light of the issues appellants raise and

we conclude that the District Court did not err or abuse its discretion in its rulings on

these issues. We will AFFIRM for substantially the reasons set forth in the District

Court’s opinion denying a new trial.




                                               4